Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 and 21-28 in the reply filed on 9 November 2020 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (US Pat. Pub. 2020/0294866).
Regarding claim 8, Cheng teaches a semiconductor device, comprising:
a first nanostructure disposed over a substrate in a first type device region, wherein the first nanostructure includes a first semiconductor layer and a first dielectric pattern layer disposed over and spaced apart vertically from the first semiconductor 
a second nanostructure disposed over the substrate in a second type device region, wherein the second nanostructure includes a second semiconductor layer and a second dielectric pattern layer disposed over and spaced apart vertically from the second semiconductor layer fig. 10a, 204 contains a first semiconductor layer 110 and a first dielectric layer 312 over 110 and space apart vertically]; and
a gate structure disposed over channel regions of the first and the second nanostructures, wherein the gate structure wraps around the first semiconductor layer and the first dielectric pattern layer of the first nanostructure and the second semiconductor layer and the second dielectric pattern layer of the second nanostructure [fig. 10a, 1004].
Regarding claim 10, Cheng discloses the semiconductor device of claim 8, wherein the gate structure includes:
gate dielectric layers wrapped around the first semiconductor layer and the first dielectric pattern layer of the first nanostructure [fig. 10a, 802];
first work function metal (WFM) layers wrapped around the gate dielectric layers [fig. 10a, 804 is on the dielectric layer 802 so it at least partially wraps the dielectric layer], ;
second WFM layers wrapped around the first WFM layers [fig. 10a, 1002]; and
a metal fill layer wrapped around the second WFM layers [fig. 10a, 1004].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to claims 8 and 10 above, and further in view of Chang et al. (US Pat. Pub. 2020/0105581).
Regarding claim 9, Cheng teaches the dielectric pattern layer is formed of SiGe and not one of the materials claimed.  However, Chang teaches a transistor structure in which the dielectric layer is formed of SiGe as well as other alternative materials such as SiN, SiOCN [paragraph [0048]].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Chang into the method of Cheng by forming the dielectric pattern layer from SiN or SiOCN.  The ordinary artisan would have been motivated to modify Cheng in the manner set forth above for at least the purpose of utilizing known materials to ensure successful device fabrication and to achieve desired transistor performance.  Furthermore, art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP 2144.07.




Allowable Subject Matter
Claims 1-7, 21-28 are allowed.
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art fails to disclose or suggest the device as claimed.  Specifically, the prior art fails to teach a dummy pattern layer including dielectric material disposed over and separated vertically from a top semiconductor layer of the plurality of semiconductor layers and a gate structure disposed over a channel region, wherein the gate structure wraps around each of the plurality of semiconductor layers and the dummy pattern layer of the nanostructure.
Regarding claim 21, the prior art fails to disclose or suggest the device as claimed.  Specifically, the prior art fails to teach a first dielectric pattern layer disposed directly over a topmost first semiconductor layer from the first stack of first semiconductor layers, a first gate dielectric layer disposed directly on a side and bottom surface of the first dielectric pattern layer and a first gate electrode disposed directly on a top surface of the first dielectric pattern layer.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794.  The examiner can normally be reached on M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        
/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816